Citation Nr: 0733219	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a fracture of 
the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.

The veteran's reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
residuals of a fracture of the left elbow was denied in 
unappealed rating actions from December 1965 and February 
1966.

2.  Evidence received since the February 1966 rating action 
is new and pertains to the previously unestablished fact of 
whether a current left elbow disorder is etiologically 
related to service.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for residuals of a fracture of the left 
elbow.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision-makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim of service 
connection for a residual fracture of the left elbow was 
denied in a December 1965 rating decision on the basis that 
the veteran's injury preexisted service, and there was no 
aggravation or superimposed trauma during service.  The 
veteran was notified of this denial in January 1966 but did 
not respond with a Notice of Disagreement.  

Following receipt of further medical evidence, the RO again 
denied the veteran's claim in a February 1966 decision 
letter.  Although the veteran was again notified of his 
appellate rights, no response was received from him within 
the following year.  The Board therefore finds that these 
rating actions are "final" pursuant to 38 U.S.C.A. § 
7105(c).  The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the veteran's claim since the issuance of the more recent 
February 1966 decision letter.

In this regard, the Board notes that private medical records 
from October and November of 2004 contain findings linking 
the veteran's current post-traumatic degenerative joint 
disease of the left elbow to a time frame consistent with his 
active duty service.  The October 2004 record indicates that 
the veteran had a history of left elbow pain dating back to 
1962 and that it was the examiner's feeling "that the 
patient's present disability stems from the accident which 
occurred in 1962."  The November 2004 record, from the same 
doctor, similarly indicates that "the injury described by 
the patient in 1962 is the precipitating event," with 
subsequent post-traumatic degenerative joint disease.

As noted above, the veteran's active duty service began in 
May 1962, the same year cited as the time frame of initial 
injury by the veteran's private doctor.  These two new 2004 
records thus pertain to the previously "unestablished fact" 
of a medical link between the current left elbow disorder and 
service.  As such, they present a reasonable possibility of 
substantiating the veteran's claim.  

Accordingly, new and material evidence has been received in 
regard to the claim of service connection for residuals of a 
fracture of the left elbow, and that claim is reopened 
pursuant to 38 C.F.R. § 3.156(c).  This represents a partial 
grant of the veteran's claim, but, for reasons described in 
further detail below, further development is needed prior a 
final determination of this claim on its merits.


ORDER

New and material evidence having been received, the claim of 
service connection for residuals of a fracture of the left 
elbow has been reopened; to that extent only, the appeal is 
granted.


REMAND

A review of the veteran's service medical records indicates 
that, in July 1962, his physical profile was changed because 
of deformity of the left elbow.  Subsequently, in July 1963, 
the veteran was treated for pain "off and on" in the left 
elbow.  At that time, he reported a left elbow injury five or 
six years earlier.  X-rays from August 1963 revealed 
deformity of the left elbow possibly on the basis of an old 
injury, with no evidence of a recent fracture.  Neither the 
April 1962 enlistment examination report nor the February 
1964 separation examination report, however, contains any 
findings pertinent to the left elbow.

As noted above, the two medical opinions from 2004 indicate a 
possible link between the veteran's current disorder, 
encompassing degenerative joint disease, and an injury in 
"1962."  Given these opinions and the veteran's in-service 
complaints of pain, the Board finds that a VA examination 
addressing several questions regarding etiology, including 
the onset of the current disorder and the matter of possible 
in-service aggravation, is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED for the following action: 

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
reopened service connection claim.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed left 
elbow disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to first provide an 
opinion as to whether the veteran's 
current left elbow disorder clearly and 
unmistakably preexisted service.  If so, 
the examiner should similarly provide an 
opinion as to whether the evidence of 
record clearly and unmistakably shows 
that the disorder was not aggravated 
therein.

Alternatively, if the examiner is unable 
to determine that the current disorder 
clearly and unmistakably preexisted 
service, an opinion must be rendered as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the current disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
service connection for residuals of a 
fracture of the left elbow should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


